Case 2:19-cv-04579-PKC-SMG Document 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

sosseee z - ----X
Roxanne Glover, Plaintiff,
Vv.
Nationwide Credit, Inc.,
Defendant
we eee nee ---- ----X
TO: Opposing Counsel

Filed 09/18/19 Page 1 of 1 PagelD #: 52

Case No. 19-CV-4579(PKC)(SMG)

NOTICE OF MOTION
TO ADMIT COUNSEL
PRO HAC VICE

Kirsten H. Smith, Sessions, Fishman, Nathan & Israel

3850 N. Causeway Blvd, Suite 200, Metairie, LA 70002

 

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion and

the Certificate(s) of Good Standing annexed thereto,

| Mary E. Philipps will move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the firm of Philipps & Philipps, Ltd.

and a member in good standing of

 

the bar(s) of the State(s) of iinets

,as attorney pro hac

vice to argue or try this case in whole or in part as counsel for

Plaintiff Roxanne Glover

. There are no pending disciplinary

proceedings against me in any state or federal court. (If there are any disciplinary proceedings,

describe them.)

Respectfully submitted, .

Dated: 9/17/2019

Pi, Kady —

ay Movant
Firm Name Philipps & Philipps, Ltd.

Address 9760S. Roberts Rd, Suite C
Palos Hills, IL 60465

Email. mephilipps@aol.com

Phone

(708) 974-2900
